Claim Interpretation
1.	The interpretation of amended claim 7 under 35 USC 112f is hereby withdrawn in view of the amended claim language replacing the nonce term “part” with “controller”, thus no longer invoking 112f.

Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
As per claims 1, 6 and 7, the prior art does not disclose or reasonably suggest, in combination with the other claimed limitations, controlling the driving force of a vehicle based on the compression characteristics of a rubber-made mount member positioned between a drive source and the vehicle body and controlling the change rate of time of the drive force relative to a maximum rate based on an operating range.  As noted in the specification, the invention reduces motor mount noise.  Dependent claims  2-5 are distinguishable for at least the same reasons. 
Closest related art:
● US 2015/0069685 (Kim) represents a typical rubber-made motor mount used in electric vehicles.
● JP2012-105461 drive controller for an electric vehicle to reduce shock between powering mode and regenerative mode.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661